Filed 2/10/16 P. v. Huynh CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B258509

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA094327)
         v.

JOHN TAYLOR HUYNH,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Thomas C. Falls, Judge. Affirmed.


         Patricia A. Scott, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General and Lance E. Winters, Assistant Attorney General, Susan Sullivan Pithey and
Andrew S. Pruitt, Deputy Attorneys General, for Plaintiff and Respondent.


                                       __________________________
       Defendant and appellant John Huynh was convicted of first-degree premeditated
murder (Pen. Code, §§ 187, 189) and an allegation that he personally used a deadly
weapon, a knife, was found to be true (Pen. Code, § 12022, subd. (b)(1)). He was
sentenced to a term of 26 years to life in prison. Defendant appeals, challenging only the
sufficiency of the evidence of premeditation and deliberation. We affirm.

                              FACTUAL BACKGROUND

       In 2001, when defendant was 17 years old, he killed his mother by stabbing her in
the neck and subsequently slashing her throat and wrists. He then hired a day laborer to
dig a hole in his backyard. He buried the body in the shallow grave, cleaned the blood
off the walls, burned other evidence, and abandoned the home. He told everyone that his
mother had returned to Vietnam. Nobody questioned defendant’s explanation, and he
appeared to get away with murder until 2011, when guilt compelled him to walk into a
police station and confess the crime. He then accompanied police officers to the scene,
and showed them where he had buried the body. The coroner’s office excavated the
grave, and discovered the victim’s skeletal remains exactly as defendant had described.
       At trial, the prosecution relied on defendant’s recorded statements to police, both
at the police station and at the crime scene, to establish defendant’s guilt. Defendant had
admitted to police that he had argued with his mother in an upstairs bedroom. He ran
downstairs to the kitchen and grabbed a kitchen knife and plastic garbage bag. He
returned upstairs and put the bag over his mother’s head so she would not make a sound,
although this was unsuccessful. He stabbed his mother in the neck repeatedly. He then
placed her on the bed. She was still alive, so he cut her throat and wrists. He waited until
she died.
       At trial, Defendant offered evidence that he suffered from schizoaffective disorder,
and that he had been undergoing psychotic episodes both when he killed his mother and
when he confessed to the crime. He also suggested that he had killed his mother in self-
defense, because she was an abusive parent who had attacked him with a metal rod.
Contrary to his statement to the police that he had obtained the knife from the kitchen

                                             2
downstairs, at trial defendant testified that the knife was simply at hand in the bedroom,
and he had grabbed it instinctively to defend himself.

                                STANDARD OF REVIEW

       On appeal, defendant contends the evidence is insufficient to support the jury’s
finding of first-degree murder. “In determining whether the evidence was sufficient
either to sustain a conviction or to support the denial of a section 1118.1 motion, the
standard of review is essentially the same. [Citation.] ‘ “[W]e do not determine the facts
ourselves. Rather, we ‘examine the whole record in the light most favorable to the
judgment to determine whether it discloses substantial evidence—evidence that is
reasonable, credible and of solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ [Citations.] We presume in support of the
judgment the existence of every fact the trier could reasonably deduce from the evidence.
[Citation.]” ’ ” (People v. Hajek and Vo (2014) 58 Cal. 4th 1144, 1182-1183.)

                                       DISCUSSION

       A murder which is “willful, deliberate, and premeditated” is murder of the first
degree. (Pen. Code, § 189.) “ ‘By conjoining the words “willful, deliberate, and
premeditated” in its definition and limitation of the character of killings falling within
murder of the first degree the Legislature apparently emphasized its intention to require
as an element of such crime substantially more reflection than may be involved in the
mere formation of a specific intent to kill.’ [Citation.]” (People v. Boatman (2013)
221 Cal. App. 4th 1253, 1264 (Boatman).) Deliberation “ ‘ “means careful consideration
and examination of the reasons for and against a choice or measure.” [Citation.]’
[Citation.] Premeditation ‘means “To think on, and revolve in the mind, beforehand; to
contrive and design previously.” [Citation.]’ [Citation.]” (Ibid.) “ ‘ “[T]he true test is
not the duration of time as much as it is the extent of the reflection.” ’ [Citation.]” (Ibid.)
       In considering whether circumstantial evidence is sufficient to support a finding of
premeditation and deliberation, courts consider three factors first set forth in People v.

                                              3
Anderson (1968) 70 Cal. 2d 15. These factors are: (1) planning activity; (2) motive; and
(3) manner of killing. Traditionally, courts uphold findings of first degree murder when
there is evidence of all three types, or extremely strong evidence of type (1), or evidence
of (2) combined with (1) or (3). (People v. Sanchez (1995) 12 Cal. 4th 1, 32, disapproved
on another point in People v. Drolin (2009) 40 Cal. 4th 390, 421 fn. 22; Boatman, supra,
221 Cal.App.4th at p. 1266.) However, the Anderson factors simply set forth guidelines
for analysis. (Boatman, at p. 1270.) “The Anderson analysis was intended as a
framework to assist reviewing courts in assessing whether the evidence supports an
inference that the killing resulted from preexisting reflection and weighing of
considerations. It did not refashion the elements of first degree murder or alter the
substantive law in any way.” (People v. Thomas (1992) 2 Cal. 4th 489, 517.) If the
Anderson factors are not present, a finding of premeditation and deliberation can still be
upheld based on substantial evidence from which rational jurors could have found that
the killing was the result of preexisting thought and the careful weighing of
considerations. (Boatman, at p. 1270.)
       We first consider the evidence of each of the Anderson factors.
       The first factor is planning. Defendant told police that he ran downstairs to obtain
the knife and the plastic bag from the kitchen, then brought those items back to the
bedroom where his mother was waiting. The act of obtaining a weapon from another
location and bringing it to kill the victim demonstrates planning. (People v. Perez (1992)
2 Cal. 4th 1117, 1126; People v. Wharton (1991) 53 Cal. 3d 522, 547.)
       The second Anderson factor is motive. All non-accidental killings have some
degree of motive; what matters for the Anderson analysis is if there is evidence of a
motive that supports an inference that the killing was the result of pre-existing reflection
and careful thought, not a rash impulse hastily executed. (Boatman, supra,
221 Cal.App.4th at p. 1268.) Defendant told police that his mother had been a burden on
herself and on him. He stated, “there was a huge boulder on my shoulder that was lifted
when she passed.” Although not overwhelming, this is evidence of motive.


                                              4
       The third Anderson factor is the manner of killing. If the defendant stopped in the
middle of the killing to get another weapon or make a secondary attack, that demonstrates
evidence of premeditation. (People v. Lewis (2009) 46 Cal. 4th 1255, 1293.) In this case,
defendant admitted that after stabbing his mother in the neck repeatedly, he slit her throat
and wrists so that she would die faster. While defendant explained that this was an act of
mercy in that he believed his mother was, at that point, past the point of no return, it can
also be interpreted as a secondary attack which evidences premeditation.
       Other evidence supports a finding of premeditation, apart from the Anderson
factors. Evidence of a defendant’s conduct after the killing may constitute evidence of
premeditation.1 Specifically, we can consider evidence “inconsistent with a state of mind
that would have produced a rash, impulsive killing.” (People v. Perez, supra, 2 Cal.4th at
p. 1128.) In this case, after defendant attacked his mother, he did not seek medical
attention for her or remorsefully admit his crime. Instead, he buried the body, cleaned the
crime scene of evidence, and attempted to start a new life, something he apparently
achieved for nearly 10 years. This is evidence from which the jury could conclude that
defendant’s state of mind was not rash and impulsive but, instead, was cold and
calculating.
       Because there was evidence of each Anderson factor, as well as additional
evidence of premeditation in defendant’s post-murder conduct, the jury’s verdict was
well-supported. Defendant’s argument to the contrary is based on his own testimony and
his evidence of mental illness. The jury was free to disregard defendant’s testimony,
which contradicted his confession. As to defendant’s mental illness, “[a] finding of
deliberation and premeditation is not negated by evidence a defendant’s mental condition
was abnormal or his perception of reality delusional unless those conditions resulted in
the failure to plan or weigh considerations for and against the proposed course of action.”
(People v. Stress (1988) 205 Cal. App. 3d 1259, 1270.) The jury was properly instructed

1     Post-killing conduct may also be considered as part of the third Anderson factor.
(See People v. Perez, supra, 2 Cal.4th at p. 1128.)

                                              5
on this point, and clearly concluded, on the evidence, that defendant’s mental illness did
not interfere with his ability to premeditate the murder.2

                                      DISPOSITION

       The judgment is affirmed.




                                                  RUBIN, ACTING P. J.
WE CONCUR:



              FLIER, J.



              GRIMES, J.




2      Defense witness Dr. Pantea Farhardi, a forensic psychiatrist expert, testified that
based on her 2013 examination, defendant suffered from schizoaffective disorder. But
Dr. Farhardi testified only that it was “possible” that defendant suffered from a mental
disorder at the time of the 2001 killing. She also testified that she did not know what
symptoms defendant may have had in 2001. The jury was free not to credit this
inconclusive testimony and conclude that defendant’s premeditation was not affected by
any mental disorder.
                                             6